DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Failing (US 2011/0298422) in views of  Falk (US 2013/0170604), and Haas (US 2017/0237944).
                       As to claim 1, Failing discloses in figure 1, an electric vehicle charging station [see figure 2; ¶0099] comprising: 
       a power supply [ power supply (217); ¶0121]; 
              a power regulator [charge/discharge; ¶0144] in electrical communication with said power supply [power supply (217)], said power regulator configured to connect with an electric vehicle [all components are electrically connected];

        Failing does not disclose explicitly, and relay/driver;  an edge computer;  a cellular base station, and  said cellular base station, wherein said edge computer is connected to said power supply and to an internet mobile gateway of a cellular network, said edge computer configured to support a distributed 5G cellular system for at least one coupled internet mobile gateway, and  wherein said cellular base station is connected to said power supply and to cellular antenna system, said cellular base station configured to support said distributed 5G cellular system for at least one coupled cellular antenna.
                   Falk discloses in figure 1, and relay/driver [driver switch (62)];  an edge computer [computer (6);  ¶0036]  a cellular base station, and  said cellular base station [3] , wherein said edge computer is connected to said power supply and to an internet mobile gateway of a cellular network [noted that the computer (6) communicates with the server (3) with the internet communication protocol IP; see ¶0036-0037].
             It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use computing device in Failing’s apparatus as taught by Falk in order to effectively communicate the charging station with the server.
             Neither Failing nor Flak discloses, said edge computer configured to support a distributed 5G cellular system for at least one coupled internet mobile gateway, and  wherein said cellular base station is connected to said power supply and to cellular antenna system, said cellular base station configured to support said distributed 5G cellular system for at least one coupled cellular antenna.

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Failing’s apparatus and  use 5G wireless technology for communication means as taught by Hass in order to optimize the traffic distribution. 
           As to claim 2 Failing discloses in figure 1,  a back-up  connected to said power supply battery [power supply 216 can be considered as a back-up battery; see ¶0124].
          As to claim 3, Failing and Falk in combination discloses vehicle charging stations with cellular/ or IP network. 
             However, neither Failing nor Falk discloses, wherein said edge compute module and said cellular base station are integrated into a cellular network.
                  It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the cellular network and the cellular bases station,  since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v.De.trait Stove Works, 150 U.S. 164 (18'93).
Response to Arguments
Applicant's arguments filed 10/23/Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859